MEMORANDUM **
This is a petition for review from the Board of Immigration Appeals’ (“BIA”) decision denying petitioner’s motion to reopen. In order to gain protection from removal under the Convention Against Torture, a petitioner must establish that it is more likely than not that he or she will be tortured upon removal to a given country. Lanza v. Ashcroft, 389 F.3d 917, 936 (9th Cir.2004). Petitioner must show that there is a “particularized threat” of torture in the country to which petitioner will otherwise be removed. Id. The BIA did not err in concluding that petitioner did not meet this standard. See id.
A correspondent’s motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). This petition for review is denied.
All other pending motions are denied as moot. The temporary stay of removal and voluntary departure confirmed by Ninth Circuit General Order 6.4(c) and Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.